DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 12-13 are currently under examination. Claims 1-11 and 14-20 are withdrawn from consideration. Claims 12-13 are amended.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James N. Lafave on 05/10/2022.
The application has been amended the claims as follows:
Claims 1-11 (Cancelled)
Claim 12. (Currently Amended) A composite electrode, comprising:
                a glassy carbon electrode; and
                a porphyrin catalyst coated on the glassy carbon electrode; 
                wherein the porphyrin catalyst comprises a composite having a mixture of:
                a porphyrin compound;
                conductive carbon; and
                a polymer binder selected from the group consisting of Nafion oil and polyvinylidene difluoride; and
                wherein the porphyrin compound has the formula:

    PNG
    media_image1.png
    401
    500
    media_image1.png
    Greyscale

wherein M is H2, Co, Ni, Cu, or Zn, and X is F, Cl, or Br.
Claim 13. (Previously Presented) The composite electrode according to claim 12, wherein the catalyst is active under pH conditions between pH 1 and pH 13. 
Claim 14. (Withdrawn, Currently Amended) A method of making a composite electrode according to claim 12 with a porphyrin catalyst for water splitting, comprising the steps of:
                dispersing the 
                adding the 
                adding a polymer solution comprising the polymer binder to the second reaction mixture to produce a third reaction mixture and mixing the third reaction mixture; 
                coating the third reaction mixture onto the surface of the glassy carbon electrode; 
                drying the glassy carbon electrode. 
Claim 15. (Withdrawn) The method of making a composite electrode of claim 14, wherein the dispersing and mixing steps comprise ultrasonic mixing using an ultrasonic probe for one hour.
Claims 16-20 (Cancelled).
Allowable Subject Matter
Claims 12-15 are allowable.
The closest prior is Yuasa et al. (US 2014/0061063 A1, applicants submitted in IDS).
Yuasa et al. teach an electrode composition comprising a cobalt metal 5, 10, 15, 20-tetrakis(2-thiofuryl) porphyrin complex (claims 2-3) on the surfaces of glassy carbon electrode ([0027]-[0029], [0097], and [0104]-[0115]).
Yuasa et al. do not specific teach a composite halogen substituted porphyrin compound, conductive carbon and the polymer binder coated on the glassy carbon electrode as per applicant claim 12. 
Neither Yuasa et al. nor any prior arts of the record specifically teaches or suggests an electrode composite as per applicant claim 12. Therefore, the claim 12 is allowed.  As such, the dependent claim 13 is allowable.
 As such, a process of making the allowed a composite electrode as per applicant claims 14-15 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUN QIAN/           Primary Examiner, Art Unit 1738